UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-26402 THE AMERICAN ENERGY GROUP, LTD. (Exact name of Registrant as specified in its charter) Nevada 87-0448843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Gorham Island Suite 303 Westport, Connecticut (Address of principal executive offices) (Zip code) 203-222-7315 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $.001 Per Share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yesx No o APPLICABLE ONLY TO CORPORATE ISSUERS As of February 21, 2012, the number of Common shares outstanding was 37,640,193 Transitional Small Business Issuer Format (Check one) Yes o No x EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) on Form 10-Q/A amends the Quarterly Report of The American Energy Group, Ltd. (the “Company”) for the quarterly period ended December 31, 2011, as filed with the Securities and Exchange Commission (the “SEC”) on February 21, 2012 (the “Original Form 10-Q”). The Company is filing this Amendment solely to update Note 2 in the financial statements. This Amendment does not amend or otherwise update any other information in the Original Form 10-Q. Accordingly, this Amendment should be read in conjunction with the Original Form 10-Q and with the Company’s filings with the SEC subsequent to the Original Form 10-Q. THE AMERICAN ENERGY GROUP, LTD. INDEX TO FORM 10-Q PART I-FINANCIAL INFORMATION PAGE Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Items 4 and 4T. Controls and Procedures 11 PART II-OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 PART I-FINANCIAL INFORMATION THE AMERICAN ENERGY GROUP, LTD. Balance Sheets Assets December 31, June 30, (Unaudited) Current Assets Cash $ $ Oil and gas sales receivable - Prepaid expenses Total Current Assets Property and Equipment Office equipment Leasehold improvements Accumulated depreciation ) ) Net Property and Equipment Other Assets Investment in oil and gas working interest – related party Security deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Security deposits Note payable Accrued liabilities Total Current Liabilities Total Liabilities Stockholders’ Equity Common stock, par value $0.001 per share; authorized 80,000,000 shares; 36,973,526 and 34,385,333 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying unaudited notes to the financial statements. 3 THE AMERICAN ENERGY GROUP, LTD. Statements of Operations For the Three Months and Six Months Ended December 31, 2011 and 2010 Unaudited Three Months Ended Six Months Ended December 31, December 31, December 31, December 31, Revenue $ $
